Exhibit 10.1

Execution Version

AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT

This AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT, dated as of December 31, 2019
(this “Amendment”) among SAEXPLORATION, INC., a Delaware corporation (the
“Borrower”), SAExploration Holdings, Inc., a Delaware corporation (“Parent”),
the other Loan Parties (as defined in the Credit Agreement referred to below),
and the Lenders (as defined in the Credit Agreement) party hereto (the
“Forbearing Lenders”), together constituting the Required Lenders (as defined in
the Credit Agreement), hereby amends the Forbearance Agreement (the “Forbearance
Agreement”), dated as of September 23, 2019, by and among the parties thereto.
Capitalized terms used and not defined herein shall have the definitions
ascribed to such terms in the Forbearance Agreement or Credit Agreement (as
defined below), as applicable.

RECITALS

WHEREAS, the Borrower, the other Loan Parties, Cantor Fitzgerald Securities, as
administrative agent and collateral agent for the Lenders under and as defined
in the Credit Agreement (in such capacity, the “Agent”), and the Lenders
(including the Forbearing Lenders) are party to that certain Third Amended and
Restated Credit and Security Agreement, dated as of September 26, 2018 (as
heretofore amended or otherwise modified, the “Credit Agreement”);

WHEREAS, each of the parties hereto is party to the Forbearance Agreement
relating to the Credit Agreement, pursuant to which the Forbearing Lenders, upon
the terms and conditions set forth in the Forbearance Agreement, agreed to
forbear during the Forbearance Period from exercising certain rights and
remedies arising from or in respect of the Existing Defaults and the Potential
Defaults specified in Exhibit A to the Forbearance Agreement;

WHEREAS, the parties hereby desire to make certain amendments to the Forbearance
Agreement.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments to Forbearance Agreement.

(a) The following defined term in Section 1 of the Forbearance Agreement is
hereby amended and restated as follows:

“Termination Date” means 5:00 p.m. on the earlier of (i) January 27, 2020, or
(ii) the date on which a Termination Event occurs. “Termination Event” means the
occurrence of any of the following: (i) the receipt by the Loan Parties of a
written notice from Forbearing Lenders constituting the Required Lenders
terminating the Forbearance Period if (A) any representation or warranty made
herein by any Loan Party shall be false in any material respect when made,
(B) any Loan Party shall fail to perform, observe or comply with any of its
covenants and agreements contained in this Agreement, including without
limitation, any breach of Section 5 hereof, which failure is not remedied within
one (1) Business Day after any Loan Party receives from any Forbearing Lender
written notice thereof, (C) any



--------------------------------------------------------------------------------

Event of Default, other than an Existing Default, a Potential Default, or an
Event of Default pursuant to Sections 9.4 or 9.5 of the Credit Agreement, shall
have occurred and be continuing, (D) the “Termination Date” or any “Termination
Event” (each, as defined in the Term Loan Forbearance Agreement or the
Convertible Notes Forbearance Agreement, as applicable) shall occur, or the Term
Loan Forbearance Agreement or the Convertible Notes Forbearance Agreement shall
otherwise cease to be in full force and effect, or (E) the second Business Day
following the Restatement Date, or (ii) any Event of Default pursuant to
Sections 9.4 or 9.5 of the Credit Agreement.

(b) Exhibit A of the Forbearance Agreement is hereby amended to insert the
Existing Defaults and Potential Defaults identified in Exhibit 1 hereto.

Section 2. No Other Amendments. This Amendment shall not constitute an amendment
of any provision of the Forbearance Agreement except as expressly stated herein.
Except as expressly amended hereby, the provisions of the Forbearance Agreement
shall remain in full force and effect in accordance with their terms.

Section 3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

Section 4. Controlling Effect. The parties hereto hereby agree that this
Amendment shall be a “Loan Document” as defined in the Credit Agreement. In the
event of a conflict or inconsistency between this Amendment and the Credit
Agreement or any other Loan Document, this Amendment shall control.

Section 5. Governing Law. The validity of this Amendment and the other Loan
Documents (unless expressly provided to the contrary in another Loan Document in
respect of such other Loan Document), the construction, interpretation, and
enforcement hereof and thereof, and the rights of the parties hereto and thereto
with respect to all matters arising hereunder or thereunder or related hereto or
thereto as well as all claims, controversies or disputes arising under or
related to this Amendment and the other Loan Documents shall be determined
under, governed by, and construed in accordance with the laws of the state of
New York, without regard to the conflicts of laws principles thereof that would
require the application of the laws of another jurisdiction.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER: SAEXPLORATION, INC. By:   /s/ Michael J. Faust   Name: Michael J.
Faust   Title: Interim Chief Executive Officer

 

GUARANTORS: SAEXPLORATION HOLDINGS, INC. By:   /s/ Michael J. Faust   Name:
Michael J. Faust   Title: Chief Executive Officer

 

SAEXPLORATION SUB, INC. By:   /s/ Michael J. Faust   Name: Michael J. Faust  
Title: Interim Chief Executive Officer

 

NES, LLC By:   /s/ Michael J. Faust   Name: Michael J. Faust   Title: Interim
Chief Executive Officer

 

SAEXPLORATION SEISMIC SERVICES (US), LLC By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title: Interim Chief Executive Officer

 

[Signature page to Amendment No. 1 to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING LENDERS: WHITEBOX ASYMMETRIC PARTNERS, L.P. By:   /s/ Mark Strefling
  Name: Mark Strefling   Title: Partner & CEO

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P. By:   Whitebox Advisors LLC its
investment manager By:   /s/ Mark Strefling   Name: Mark Strefling   Title:
Partner & CEO

 

WHITEBOX CREDIT PARTNERS, L.P. By:   Whitebox Advisors LLC its investment
manager By:   /s/ Mark Strefling   Name: Mark Strefling   Title: Partner & CEO

 

[Signature page to Amendment No. 1 to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING LENDERS: BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND, L.P.

By:   /s/ David O’Mara

         Name:   David O’Mara

         Title:   Deputy General Counsel

 

BLUEMOUNTAIN KICKING HORSE FUND, L.P.

By:   /s/ David O’Mara

         Name:   David O’Mara

         Title:   Deputy General Counsel

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF, L.P.

By:   /s/ David O’Mara

         Name:   David O’Mara

         Title:   Deputy General Counsel

 

BLUEMOUNTAIN SUMMIT TRADING, L.P.

By:   /s/ David O’Mara

         Name:   David O’Mara

         Title:   Deputy General Counsel

 

[Signature page to Amendment No. 1 to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING LENDERS:

 

HIGHBRIDGE MSF INTERNATIONAL LTD.

By:     Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity By:     /s/ Jonathan Segal

         Name:   Jonathan Segal

         Title:   Managing Director

 

HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P.

By:     Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity By:   /s/ Jonathan Segal

         Name:   Jonathan Segal

         Title:   Managing Director

 

[Signature page to Amendment No. 1 to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING LENDERS:

 

JOHN PECORA

By:   /s/ John Pecora

 

[Signature page to Amendment No. 1 to Forbearance Agreement]



--------------------------------------------------------------------------------

Exhibit 1

EXISTING DEFAULTS

 

7.

Events of Default under Section 9.2(a) of the Credit Agreement as a result of
the failure to timely furnish, pursuant to Section 6.1 and Schedule 6.1 of the
Credit Agreement, copies of the Parent’s Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to the Required
Lenders in their Permitted Discretion, for the 2020 fiscal year, on a monthly
basis, together with any applicable Compliance Certificates.

 

8.

Any Default or Event of Default under Section 9.2(a) of the Credit Agreement as
a result of the failure to timely furnish, pursuant to Section 6.1 of the Credit
Agreement, the unaudited financial statements for the month ended November 30,
2019, together with any applicable Compliance Certificate.

 

9.

Any existing event of default under the Term Documents or Convertible Notes
Documents which is the subject of a forbearance agreement or forbearance
extension entered into by the parties thereto contemporaneously with an
extension of the Termination Date under this Agreement agreed to by the
Forbearing Lenders.

POTENTIAL DEFAULTS

 

8.

Any Default or Event of Default under Section 9.2(a) of the Credit Agreement as
a result of the failure to timely furnish, pursuant to Section 6.1 of the Credit
Agreement, the unaudited financial statements for the month ended December 31,
2019, together with any applicable Compliance Certificate.

 

9.

Any anticipated default under the Term Documents or Convertible Notes Documents
which is the subject of a forbearance agreement or forbearance extension entered
into by the parties thereto contemporaneously with an extension of the
Termination Date under this Agreement agreed to by the Forbearing Lenders.

Exh. 1